                                                                                                   11/18/2019
                                          THE CITY OF NEW YORK                                                Gary Moy
                                                                                                          Senior Counsel
JAMES E. JOHNSON
Corporation Counsel
                                         LAW DEPARTMENT                                  Labor & Employment Law Division
                                                100 CHURCH STREET                                         (212) 356-3522
                                                NEW YORK, NY 10007                                    gmoy@law.nyc.gov


                                                                     November 15, 2019

        BY ECF
        Honorable Katharine H. Parker
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                       Re: Alexander Anderson v. New York City Health and Hospital Corp., et ano.,
                           No. 16 Civ. 1051 (GBD) (KHP) (SDNY)

        Your Honor:

                       I am an Assistant Corporation Counsel in the office of James E. Johnson,
        Corporation Counsel of the City of New York, and the attorney assigned to the defense of the
        above-referenced matter. Defendants respectfully request a 60-day extension of time to submit
        their reply memorandum in further support of their motion for summary judgment from
        November 20, 2019 until January 21, 2020, which request is necessitated because the
        undersigned is leaving the New York City Law Department. Plaintiff consents to this request.

                        By way of background, on August 9, 2019, defendants filed their motion for
        summary judgment. (Docket Entry Nos. 168-173) By Order dated October 17, 2019, the Court
        granted plaintiff’s request to file opposition papers by October 23, 2019 and for defendants to
        file reply papers by November 20, 2019. (Docket Entry No. 178) Since the Court’s October 17,
        2019 Order, I have given notice of my forthcoming departure from the Law Department, which
        is currently scheduled for November 26, 2019. To that end, I have been focused on transitioning
        assigned cases, as well as attending to completing case assignments before my departure.
        Although I had also hoped to complete defendants’ reply papers in this case, I will not be able to
        do so by the November 20, 2019 deadline or before my scheduled departure date.

                       Accordingly, in light of the time it will take for a new attorney to familiarize him
        or herself with the record that involves multiple incidents and alleged failure to hire and promote
        spanning several years, the time it will take to draft reply papers in response to plaintiff’s
        voluminous opposition papers, the attorney’s pre-existing obligations, as well as the forthcoming
        holidays, defendants respectfully request a 60-day extension of time to file reply papers from
        November 20, 2019 until January 21, 2020.
            Defendants thank the Court for the consideration herein.

                                                        Respectfully submitted,

                                                        /s/ Gary Moy
                                                        Gary Moy
                                                        Senior Counsel


cc:   Delmas A. Costin (via ECF)
      Attorney for Plaintiff


              Defendant's deadline to submit their relpy memorandum is
              hereby extended to December 20, 2019.




                                                                         11/18/2019




                                           -2-
